Citation Nr: 1502945	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-49 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), emphysema and asthma, to include as secondary to in-service jet exhaust fumes and in-service chemical exposure, to include herbicide exposure and carbon tetrachloride, and to include as secondary to service-connected prostate cancer.

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to September 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits currently sought on appeal.

The issues were remanded by the Board in July 2014.  That remand included the issue of entitlement to service connection for tinnitus.  However, as service connection for tinnitus was granted in a November 2014 rating decision, that issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its July 2014 remand, the Board found that a prior, June 2010, VA respiratory examination was factually inaccurate.  Thus, the Board remanded the issue so that a VA examiner could determine whether the Veteran's respiratory disability was the result of in-service exposure to jet exhaust fumes, in-service chemical exposure, herbicide exposure and carbon tetrachloride, or whether it was aggravated by the use of anesthesia used in the Veteran's prostate cancer surgery.

A new VA opinion was provided in August 2014, however, regrettably, while the VA examiner determined that the onset of COPD was not due to the Veteran's anesthesia, it is unclear if she addressed the issue of aggravation and the opinion appears to be based on a misunderstanding of the requirements to establish entitlement to service connection.  

The August 2014 examiner appears to base her negative opinion regarding direct service connection on the fact that there was "no diagnosis of COPD/asthma/emphysema in the STRs/during his military service."  There is no requirement that a Veteran have a diagnosis of a disability in service in order to establish entitlement to service connection.  It is also unclear the significance of the examiner's notations regarding symptoms noted in service in 1972 and 1978 and the "two PFTs" done in the military.  With respect to the issue of whether the anesthesia tube used during the Veteran's 2008 prostate surgery aggravated his COPD, the examiner's opinion is unclear.  She found only that the Veteran's COPD was not due to his March 2008 prostate surgery without thoroughly addressing whether that surgery aggravated that condition.  Specifically, the examiner stated that the use of the tube to supply anesthesia commonly caused laryngeal irritation but did not discuss whether the use anesthesia itself aggravated COPD.  

Additionally, in July 2014, the Board remanded the Veteran's hearing loss claim for a new VA hearing loss opinion.  The Board remanded that issue so that a VA examiner could address the conversion of audiological testing results from standards set by the American National Standards Institute (ANSI) to those set by the International Standards Organization (ISO) and address the findings of a November 1980 in-service audiometric test which demonstrated that the Veteran met the criteria for a hearing loss disability for VA purposes in the right ear.  Additionally, the Board remanded the issue so that the examiner could discuss the Veteran's statements that after service he worked in an office environment and was exposed to "little or no loud noise or acoustic trauma from 1984-2008".  

The Veteran was afforded a new VA examination in August 2014.  Although the VA examiner provided a medical opinion as to whether hearing loss was related to service, the examiner failed to address any of the other mandates of the remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed above, the August 2014 VA opinion and examination are inadequate.  

As the instructions provided by the Board in its July 2014 remand were not followed, a new VA examination is required for the Veteran's respiratory disorders and a new addendum opinion is required for the Veteran's hearing loss disability.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from an appropriate medical professional as pertaining to the Veteran's respiratory disabilities.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  The entire claim file must be reviewed by the examiner. 

The medical professional must provide an opinion addressing the following:  

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's respiratory disability, to include chronic obstructive pulmonary disease (COPD), emphysema and asthma, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include jet exhaust fumes or in-service chemical exposure, to include conceded herbicide exposure and carbon tetrachloride?  Please note that a diagnosis of the disability in service is not required to establish entitlement to service connection.  In responding to this question, the examiner must consider any respiratory symptoms noted during the Veteran's military service and their relationship, if any, to his current respiratory disability.

b.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's respiratory disability, to include chronic obstructive pulmonary disease (COPD), emphysema and asthma, was aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected prostate cancer, specifically the anesthesia used in his March 2008 surgery?  If aggravation is found, the examiner/reviewer must address the following medical issues: (1) the baseline manifestations of the Veteran's respiratory disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected prostate cancer.  

2.  Obtain a VA medical opinion from an appropriate medical professional as pertaining to the Veteran's bilateral hearing loss.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claim file, to include a copy of this remand, must be made available to the medical professional for review, and the medical opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right and/or left ear hearing loss disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service acoustic trauma exposure.  

The medical opinion must address the conversion from ASA standards to ISO-ANSI standards for the Veteran's September 1964 entrance audiometric test.  

In addition, the medical opinion must address the November 1980 in-service audiometric test that showed a right ear hearing loss disability for VA purposes.  

Also, the medical opinion must address the threshold shifts which occurred in both the right and left ears as shown by various audiometric tests conducted in-service.  

Finally, the medical opinion must address the Veteran's credible statement that after service, he worked in an office environment and was exposed to "little or no loud noise or acoustic trauma from 1984-2008".  

Each examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, after completing any other necessary development, readjudicate the claim.  If either benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




